Title: To James Madison from George W. Erving, 8 June 1803
From: Erving, George W.
To: Madison, James



Private No 16
Dear Sir
London June 8 1803
I have had the pleasure of receiving your (private) Letter of Ap. 4. 1803.
Mr King has finally left this without availing himself of the priviledge which it Seems the President intended that he shoud exercise. In fact I have reason to think that Mr Gore himself had been made sensible of the impropriety of his acting as chargé des affairs & that he declined the offer of Mr King to appoint him: Mr Pinkney assured me (perhaps in a moment of Warmth) that if Mr G. did accept he Mr P. woud not consent to sit with him at the Board: Thus Mr King not being able to appoint as he woud, chose not to appoint at all; I do not know whether Mr Williams! also declined to act, but it was for some time supposed that Mr King woud appoint him; indeed it was so mentioned in the Newspapers; but probably this course was after due consideration thought too indecorous. Since my last nothing important has occurred with a communication of which I need trouble you, for the dispatches which I forward by this conveyance from Govr Monroe & Mr Livingston will communicate every thing material & interesting relating to France & our connection with her. I will not say the War, but the taking of prizes goes on here with great spirit; the clangor & din of Arms has not yet commenced; I doubt too whether the great efforts which are making to rouse the national zeal & spirit on this occasion will succeed to the extent desired; it will be no Easy matter to make them believe that they are to submit to military conscriptions to support their ministers in their claim of Malta; there is however manifestly no wish in the government to accept of the mediation of Russia, but in the conduct of this delicate point, if they shoud not act with better faith than what appears to have characterized the Negotiations of Lord Whitworth, they will certainly get into a difficulty which in the outset they did not calculate upon. I have sent to you by way of Liverpool both the English & French statements, by which I think you will see that the English ministers have not been as heretofore outwitted, but that they have placed themselves in the wrong. No change of this Ministry is now contemplated, the present men seem to think themselves Equal to the undertaking; To help them in their financial operations Mr Tierney has been admitted as “Treasurer of the Navy”—they may possibly Engraft one or two more of the old Opposition; but Pitt the Grenvilles & the Wyndhams have now no chance. The Dutch are not yet engaged in the War, but their ships are nevertheless detained; Two or three of ours have also been brought in for examination, one of them dismissed, & the others I understand will probably be also permitted to proceed. Be so good as to Excuse the Extreme haste with which I have written this & believe me always respectfully & very faithy yours
George W Erving
 

   
   RC (MHi: Erving Papers). Docketed by JM.



   
   Letter not found.



   
   For Gore’s interim assumption of the post of chargé d’affaires, see Pinkney, Christopher Gore, pp. 79–80, and Gore to JM, 4 June 1803.



   
   For the negotiations, see Rufus King to JM, 19 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:536–38 and n. 1).



   
   Erving referred to “The Official Correspondence between Great-Britain and France, on the Subject of the Negociations subsequent to the Treaty of Amiens” (Annual Register for 1803The Annual Register, or A View of the History, Politics, and Literature, for the Year 1803 (London, 1805)., pp. 652–734; also printed in the National Intelligencer, beginning 6 July 1803, as “Foreign Intelligence,” under a 19 May dateline). The French statement was Napoleon’s 30 Floréal an XI (20 May 1803) message explaining the outbreak of war with Great Britain, printed in the Moniteur universel of 1 Prairial an XI (21 May 1803). The Moniteur also printed, in a supplement to that day’s edition, “Pièces officielles relatives aux préliminaires de Londres et au traité d’Amiens” (24 pp.), which was later published as a book under the same title (see the advertisement in the Moniteur universel of 6 Prairial an XI [26 May 1803]; Sowerby, Catalogue of Jefferson’s Library, 3:175).



   
   George Tierney (1761–1830), a member of Parliament noted for his political and personal opposition to William Pitt the Younger, served in the Addington ministry until May 1804 (Thorne, History of Parliament, 5:384–99).


